UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April28, 2011 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 1050 Enterprise Way, Suite 700, Sunnyvale, California 94089 (Address of principal executive offices, including ZIP code) (408) 462-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 — Submission of Matters to a Vote of Security Holders. On April 28, 2011, Rambus held its 2011 Annual Meeting of Stockholders. The matters voted upon at the meeting for stockholders of record as of February 28, 2011 and the vote with respect to each such matter are set forth below: (i) Election of five Class II directors for a term of two years expiring in 2013: Name For Withheld Broker Non-Votes J. Thomas Bentley P. Michael Farmwald, Ph.D. Penelope A. Herscher David Shrigley Eric Stang (ii) Advisory Vote on Executive Compensation: For: 56,624,065 Against: 8,572,582 Abstentions: 348,160 BrokerNon-Votes: 29,522,344 (iii) Frequency of an Advisory Vote on Executive Compensation: 1 Year: 61,060,595 2 years: 427,102 3 years: 3,733,435 Abstentions: 323,675 (iv) Ratification of appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the period ending December 31, 2011: For: 92,423,774 Against: 1,877,061 Abstentions: 766,316 The term for Class II continuing directors J. Thomas Bentley, P. Michael Farmwald, Ph.D., Penelope A. Herscher, David Shrigley and Eric Stang will expire at the annual meeting of stockholders to be held in 2013. There were 107,672,235 shares issued, outstanding and eligible to vote at the meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May3, 2011 Rambus Inc. /s/ Satish Rishi Satish Rishi, Senior Vice President, Finance and Chief Financial Officer
